MARTIN (Harry C.), Judge.
An appeal in a civil action, when taken by written notice, must be taken within ten days after entry of the judgment. N.C. Gen. Stat. l-279(c); Rule 3(c), North Carolina Rules of Appellate Procedure. The record before us discloses defendant’s appeal was taken 8 March 1978. This was at least fourteen days after the entry of the judgment. Where the appeal is taken more than ten days after the entry of judgment, and the time within which appeal can be taken is not otherwise tolled as provided in N.C.G.S. 1-279 and Rule 3, the appellate court obtains no jurisdiction in the matter and the appeal must be dismissed. Giannitrapani v. Duke University, 30 N.C. App. 667, 228 S.E. 2d 46 (1976); Brooks v. Matthews, 29 N.C. App. 614, 225 S.E. 2d 159 (1976); Teague v. Teague, 266 N.C. 320, 146 S.E. 2d 87 (1966); Aycock v. Richardson, 247 N.C. 233, 100 S.E. 2d 379 (1957).
Appeal dismissed.
Judges VAUGHN and ERWIN concur.